           Case 7:20-cv-06309-CS Document 31 Filed 05/27/21 Page 1 of 1

                                  S AMUEL & S TEIN
                                   ATTORNEYS AT LAW

              38 WEST 32ND STREET, SUITE 1110, NEW YORK, NY 10001
 PHONE: (212) 563-9884 | FAX: (212) 563-9870 | WEBSITE: www.samuelandstein.com


      DAVID STEIN                      September 11, 2020                    ADMITTED IN
      dstein@samuelandstein.com                                         NY, NJ, PA, IL, DC



VIA ECF

Hon. Cathy Seibel, U.S.D.J.
United States District Court
Southern District of New York
300 Quarropas Street                              5/28/21
White Plains, New York 10601

        Re:     Jach v. Yeshivath Viznitz D’Khal Torath Chaim, Inc., et al.
                Docket No. 20-cv-6309 (CS)(LMS)

Dear Judge Seibel:

        We represent defendants in the above-referenced case, and we write jointly with
plaintiff’s counsel to request for the first time an adjournment of the deadline by which to
submit Cheeks fairness papers. On April 29, Your Honor ordered that said papers be submitted
by tomorrow, but the parties still are in the process of drafting and negotiating the written
settlement agreement and need a bit more time. Therefore, the parties respectfully request
until June 22 to submit the fairness papers.

      We thank the Court for its attention to this matter and are available at Your Honor’s
convenience should the Court have any questions regarding the foregoing.

                                            Respectfully submitted,

                                            David Stein

cc:     Robert Wisniewski, Esq. (via ECF)
